



Exhibit 10.1




UNITED TECHNOLOGIES CORPORATION
MERGER SEVERANCE FOR CORPORATE OFFICE EXECUTIVES
AND OTHER KEY EMPLOYEES


SECTION 1
PURPOSE OF THE PLAN


The Compensation Committee of the Board of Directors (the “Compensation
Committee”) of United Technologies Corporation (the “Company”) recognizes that
the proposed merger (the “Merger”) of a subsidiary of the Company with Raytheon
Company (“Raytheon”) creates uncertainty that may result in the loss or
distraction of employees of the Company to the detriment of the Company and its
shareholders.
The Compensation Committee considers the avoidance of such loss and distraction
to be essential to protecting and enhancing the best interests of the Company
and its shareholders. The Compensation Committee also believes that when the
Merger is imminent, or is occurring, the Board of Directors of the Company
should be able to receive and rely on disinterested service from employees in
the best interests of the Company and its shareholders without concern that
employees might be distracted or influenced by the personal uncertainties and
risks created by the Merger.
Therefore, in order to fulfill the above purposes, this United Technologies
Corporation Merger Severance Plan for Corporate Office Executives and Other Key
Employees (this “Plan”) has been developed and is hereby adopted to become
effective as of the date on which the Merger closes (the “Effective Date”). If
the Agreement and Plan of Merger between the Company and Raytheon relating to
the Merger is terminated for any reason without the occurrence of the Merger,
then this Plan shall be null and void ab initio.
SECTION 2
DEFINITIONS


Certain terms used herein have the definitions given to them in the first place
in which they are used. As used herein, the following words and phrases shall
have the following respective meanings:
2.1    “Affiliated Entity” shall mean any entity controlled by, controlling or
under common control with the Company.


2.2    “Annual Base Salary” shall mean the annual base salary paid or payable,
including any base salary that is subject to deferral, to the Participant by the
Company or any of the Affiliated Entities at the rate in effect immediately
prior to the Effective Date, or, if higher, immediately prior to the Date of
Termination (disregarding any reduction thereto that is a basis for the
Participant’s termination for Good Reason).


2.3    “Benefit Continuation Period” shall mean the period of twelve (12) months
from the Date of Termination.


2.4    “Carrier” shall mean Carrier Solutions Corporation.







--------------------------------------------------------------------------------





2.5    “Cause” shall mean any of the events specified in clauses (i) through (v)
of the “Cause” definition in the Company’s 2018 Long-Term Incentive Plan, as in
effect on the Effective Date.


2.6    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.


2.7    “Corporate Office Executive” shall mean an executive (i.e., job grades E5
(including Executive Leadership Group (“ELG”) members), E4, E3, E2 and E1) of
the Company or an Affiliated Entity (other than Otis and Carrier and their
respective subsidiaries) who is (a) on U.S. payroll and primarily provides
services in the United States and (b) in a position (i) designated as a
“corporate office” position by the Company or (ii) assigned to the UTC Research
Center, in each case, as of immediately prior to the Effective Date.


2.8    “Date of Termination” shall mean the date of receipt of a Notice of
Termination from the Company or the Participant, as applicable, or any later
date specified in the Notice of Termination (subject to the notice and cure
periods specified in the definition of “Good Reason”).


2.9    “Disability” shall have the meaning given to such term in the Company’s
2018 Long-Term Incentive Plan, as in effect on the Effective Date.


2.10    “Good Reason” shall mean the occurrence of any of the following without
the Participant’s prior written consent during the two-year period following the
Effective Date:


(a)a material diminution in the Participant’s duties, authority, or
responsibilities from those in effect immediately prior to the Effective Date,
as determined by the Plan Administrator in good faith and in its sole discretion
(excluding any such diminution that is made in connection with, or otherwise
results from, the distribution by the Company to its shareholders of all of the
outstanding shares of Otis or Carrier, including any internal restructuring in
anticipation thereof);


(b)a reduction of the Participant’s annual rate of base salary from that in
effect immediately prior to the Effective Date (or, if higher, that in effect
any time thereafter);


(c)a reduction in the Participant’s target annual bonus opportunity (expressed
as a dollar amount equal to target bonus percentage multiplied by base salary)
of 15% or greater from that in effect immediately prior to the Effective Date
(or, if higher, that in effect at any time thereafter);


(d)a material diminution in the Participant’s annual long-term incentive
compensation opportunity, based on the Company’s established practices and
procedures for granting long-term incentive awards as in effect prior to the
Effective Date, as determined by rules established by the Plan Administrator
prior to the Effective Date for the purpose of assessing a claim of material
diminution;


(e)in the case of each Tier 2 Participant and, solely to the extent provided by
the applicable Participation Notice, a Tier 3 Participant, a change in the
Participant’s principal place of employment to a location that (i) is more than
fifty (50) miles from the location in effect immediately prior to the Effective
Date and (ii) results in an increase in the Participant’s commute from his or
her principal personal residence as of immediately prior to the Effective Date
by more than twenty-five (25) miles; or







--------------------------------------------------------------------------------





(f)any other action or event specified in the Participant’s Participation
Notice.


In order to invoke a termination for Good Reason, the Participant must provide a
Notice of Termination to the Company within ninety (90) days following the
initial existence of an event or condition that the Participant believes
constitutes Good Reason, describing such event or circumstance in reasonable
detail, and, if the Company does not cure such event or condition within ninety
(90) days following its receipt of such Notice of Termination (the “Cure
Period”), the Participant’s termination of employment must occur, if at all,
within thirty (30) days from the earlier of (i) the end of the Cure Period, or
(ii) the date the Company provides notice to the Participant that it does not
intend to cure such event or condition. The Participant’s mental or physical
incapacity following the occurrence of a condition or event described above in
clauses (a) through (f) shall not affect the Participant’s ability to terminate
employment for Good Reason and the Participant’s death following delivery of a
Notice of Termination for Good Reason shall not affect the Participant’s
estate’s entitlement to the severance payments and benefits provided hereunder
upon a termination of employment for Good Reason.
2.11    “Multiple” shall mean:


(a)    for Tier 1 Participants, two (2) (or, if such Tier 1 Participant was
party to a Senior Executive Severance Agreement that is superseded by this Plan,
three (3));


(b)    for Tier 2 Participants, one and one-half (1.5); or


(c)    for Tier 3 Participants, a multiple greater than, or equal to, one (1)
and less than, or equal to, two (2) that is determined by the Plan Administrator
or the Company’s Chief Executive Officer and set forth in the Tier 3
Participant’s Participation Notice.


2.12    “Notice of Termination” shall mean a notice in writing (including an
email communication) delivered to the other party during the two (2)-year period
immediately following the Effective Date that (a)  indicates the specific
termination provision in this Plan relied upon, (b) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated, and (c) if the Date of Termination (as defined herein) is other than
the date of receipt of such notice, specifies the Date of Termination (which
Date of Termination shall be not more than one hundred and twenty (120) days
after the date of the written notice, in the case of a termination by the
Participant; it being understood that the Company may, at its election,
designate an earlier Date of Termination). The failure by the Participant or the
Company to set forth in the Notice of Termination any fact or circumstance that
contributes to a showing of Good Reason or Cause shall not waive any right of
the Participant or the Company, respectively, hereunder or preclude the
Participant or the Company, respectively, from asserting such fact or
circumstance in enforcing the Participant’s or the Company’s respective rights
hereunder.


2.13     “Other Key Employee” each employee of the Company or an Affiliated
Entity who has been designated by the Chief Executive Officer of the Company as
an “Other Key Employee” eligible to participate in this Plan, which designation
has been documented in a Participation Notice setting forth the employee’s
Multiple for purposes of this Plan.


2.14    “Otis” shall mean Otis Worldwide Corporation.


2.15    “Participant” shall mean each Corporate Office Executive and each Other
Key Employee, excluding:





--------------------------------------------------------------------------------





(a)    except as otherwise provided in a Participation Notice, any individual
who, prior to the Effective Date, was offered, through a written offer letter, a
position with Otis or Carrier, or a subsidiary thereof, the terms of which offer
did not meet the definition of “Good Reason”;


(b)     any individual who has received a formal communication (whether before
or after the Effective Date), consistent with the Company’s usual practice for
employee transfers, of such individual’s transfer to a position in a
jurisdiction outside of the United States, the terms of which position do not
meet the definition of “Good Reason”; and


(c)     any individual who has received a formal communication (whether before
or after the Effective Date), consistent with the Company’s usual practice for
employee transfers, of such individual’s transfer to a position at a Company
business unit that is not designated as a “corporate office” position and that
is not assigned to the UTC Research Center, the terms of which position do not
meet the definition of “Good Reason”; and


(d)    the Company’s Chief Executive Officer as of immediately prior to the
Effective Date.


2.16    “Participation Notice” shall mean a notice substantially in the form
attached hereto as Exhibit A delivered by the Company to a Participant.


2.17    “Plan Administrator” shall mean the Company’s Chief Executive Officer or
his or her duly authorized designee or designees; provided that with respect to
each Participant who is an executive officer or ELG member of the Company as of
immediately prior to the Effective Date, the Plan Administrator shall be the
Compensation Committee of the Board.


2.18    “Qualifying Termination” shall mean any termination of a Participant’s
employment during the two (2)-year period beginning on the Effective Date, by
the Participant for Good Reason or by the Company other than for Cause, death or
Disability; it being understood that to constitute a Qualifying Termination, the
Notice of Termination must be provided prior to the expiration of such period
and the Date of Termination may occur outside of such period.


2.19    “Target Annual Bonus” shall mean the Participant’s target annual bonus
opportunity pursuant to the Company’s applicable annual bonus plan in effect
immediately prior to the Effective Date, or, if higher, immediately prior to the
Date of Termination (disregarding any reduction thereto that is a basis of the
Participant’s termination for Good Reason).


2.20    “Tier 1 Participant” shall mean each Participant who holds a position in
job grade E5 (including ELG members), E4 or E3, as of immediately prior to the
Date of Termination (or immediately prior to a reduction in job grade that is a
basis for the Participant’s termination for Good Reason).


2.21    “Tier 2 Participant” shall mean each Participant who holds a position in
job grade E2 or E1 as of immediately prior to the Date of Termination (or
immediately prior to a reduction in job grade that is a basis for the
Participant’s termination for Good Reason).


2.23    “Tier 3 Participant” shall mean each Participant who is an Other Key
Employee.











--------------------------------------------------------------------------------









SECTION 3
SEPARATION BENEFITS




3.1    Qualifying Termination. If a Participant experiences a Qualifying
Termination, the Company shall pay or provide to the Participant the following
payments and benefits at the time or times set forth below, subject to Section
8:


(a)    a lump sum payment in cash, subject to (other than in the case of the
Accrued Obligations and Other Benefits) the Participant’s execution and
nonrevocation of a General Release of Claims and Restrictive Covenant Agreement
substantially in the form attached hereto as Exhibit B, payable as soon as
practicable following the date on which such agreement becomes effective and
irrevocable and in any event no later than the seventieth (70th) following the
Date of Termination, equal to the aggregate of the following amounts:


(i)    the sum of (A) the Participant’s accrued Annual Base Salary through the
Date of Termination, (B) any annual incentive payment earned by the Participant
for a performance period that was completed prior to the Date of Termination,
and (C) any business expenses incurred by the Participant that are unreimbursed
as of the Date of Termination, in each case, to the extent not theretofore paid
(the sum of the amounts described in clauses (A), (B), and (C) shall be
hereinafter referred to as the “Accrued Obligations”); provided that,
notwithstanding the foregoing, in the case of clauses (A) and (B), if the
Participant has made an irrevocable election under any deferred compensation
arrangement subject to Section 409A of the Code to defer any portion of the
Annual Base Salary or annual incentive payment described in clause (A) or (B)
above, then for all purposes of this Section 3 (including, without limitation,
Section 3.1(a)(ii)), such deferral election, and the terms of the applicable
arrangement, shall apply to the same portion of the amount described in such
clauses (A) or (B), and such portion shall not be considered as part of the
“Accrued Obligations” but shall instead be an “Other Benefit” (as defined
below);
(ii)    the product of (A) the Target Annual Bonus and (B) a fraction, the
numerator of which is the number of days in the fiscal year in which the Date of
Termination occurs from the first (1st) day of such fiscal year to and including
the Date of Termination, and the denominator of which is the total number of
days in such fiscal year, reduced by any annual bonus payment to which the
Participant has been paid or is otherwise entitled, in each case, for the same
period of service, and subject to any applicable deferral election on the same
basis as set forth in the proviso to Section 3.1(a)(i); and


(iii)    the amount equal to the product of (A) the Multiple and (B) the sum of
(1) the Participant’s Annual Base Salary and (2) the Participant’s Target Annual
Bonus.


(b)    Healthcare Benefits. For the Benefit Continuation Period, the Company
shall continue to provide to the Participant (and the Participant’s dependents
who were covered by healthcare benefit coverage pursuant to a plan sponsored by
the Company or an Affiliated Entity as of immediately prior to the Date of
Termination, if any (the “eligible dependents”)), without any requirement for
the Participant (or the eligible dependents) to pay a monthly premium,
healthcare benefit coverage (including medical, prescription, dental, vision,
basic life, and employee assistance program coverage and, for Participants who
are ELG members, annual executive





--------------------------------------------------------------------------------





physicals) at least equal to the coverage that would have been provided to the
Participant (and the Participant’s eligible dependents, if any) if the
Participant had continued employment with the Company during the Benefit
Continuation Period; provided, however, that if the Participant becomes
reemployed with another employer and is eligible to receive any of the types of
healthcare benefits under another employer-provided plan, the healthcare benefit
coverage that is duplicative of the type of coverage provided hereunder shall
cease. The Participant shall promptly notify the Company that the Participant
has become eligible to receive healthcare benefits under another
employer-provided plan. The period for providing continuation coverage under the
group health plans of the Company and the Affiliated Entities as described in
Section 4980B of the Code (i.e., “COBRA” continuation benefits), if applicable,
shall commence upon the expiration of the Benefits Continuation Period (or, if
earlier, upon the cessation of the healthcare benefits coverage provided
hereunder). For purposes of determining eligibility (but not the time of
commencement of benefits) of the Participant for retiree benefits pursuant to
any applicable plans, practices, programs and policies, the Participant shall be
considered to have remained employed during the Benefit Continuation Period and
to have retired on the last day of such period.


(c)    Outplacement Services. The Company shall, at its expense, provide the
Participant with outplacement services for a period of twelve (12) months
following the Date of Termination, the scope and provider of which shall be
determined by the Company.


(d)    Financial Planning Services. The Company shall, at its expense as
incurred, provide the Participant with continuation of financial planning
services for a period of twelve (12) months following the Date of Termination,
if the Participant is eligible for this benefit immediately prior to the
Effective Date, the scope and provider of which shall be determined by the
Participant in the Participant’s discretion, provided that the aggregate cost of
such services shall not exceed the maximum cost of such services available to
the Participant as of immediately prior to the Effective Date (i.e., $16,000 for
Participants who are ELG members and $14,000 for Participants who are other E5
executives).


(e)    Accelerated Vesting of Equity Awards. Unvested Company equity awards held
by the Participant shall become fully vested as of the Date of Termination,
provided, however, that the vesting of performance-based awards such as
performance share units will remain subject to the achievement of the applicable
performance goals, determined in the ordinary course following the applicable
performance period. Each vested Company equity award held by the Participant as
of the Date of Termination that is in the form of a stock option or stock
appreciation right (including any such award that became vested pursuant to the
preceding sentence) shall remain exercisable until the expiration of its full
original term, and each other vested award shall be settled at the earliest time
that settlement may occur without causing the imposition of an accelerated or
additional tax or penalties under Section 409A of the Code (and, in the case of
any award that was subject to a performance-based vesting condition as of the
Date of Termination, no earlier than the date on which the actual level of
achievement of the applicable performance goals is determined after the end of
the applicable performance period).


(f)    Other Benefits. To the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Participant any other amounts or
benefits required to be paid or provided or which the Participant is eligible to
receive under any plan, program, policy or practice, or contract or agreement of
the Company and the Affiliated Entities, including amounts credited to the
Participant’s account under the Company Deferred Compensation Plan, as amended,
or any successor plan, and, if the Participant participates in the Employee
Scholar Program as of





--------------------------------------------------------------------------------





immediately prior to the Date of Termination, up to 12 months of continued
participation in such program in accordance with its terms (such other amounts
and benefits shall be hereinafter referred to as the “Other Benefits”).


SECTION 4
NONDUPLICATION; NO OFFSET; ENTIRE UNDERSTANDING


4.1    Nonduplication of Payments and Benefits. The amount of the payment under
Section 3.1(a)(iii) of this Plan will be offset and reduced by the full amount
and/or value, as determined by the Plan Administrator in its sole discretion, of
any severance benefits, compensation and benefits provided during any notice
period, pay in lieu of notice, mandated termination indemnities, or similar
benefits that the Participant may separately be entitled to receive from the
Company or any Affiliated Entity based on any employment agreement or other
contractual obligation (whether individual or union/works council) or statutory
scheme. If a Participant’s employment is terminated because of a plant shut-down
or mass layoff or other event to which the Worker Adjustment and Retraining
Notification Act of 1988 or similar state law (collectively, “WARN”) applies,
then the amount of the severance payment under Section 3.1(a)(iii) of this Plan
to which the Participant is entitled shall be reduced, dollar for dollar, by the
amount of any pay provided to the Participant in lieu of the notice required by
WARN, and the Benefits Continuation Period shall be reduced for any period of
benefits continuation or pay in lieu thereof provided to Participant due to the
application of WARN.


4.2    No Offset or Mitigation. Except as otherwise expressly provided in
Section 4.1 or as specifically provided in the General Release of Claims and
Restrictive Covenant Agreement, the Company’s obligation to provide the payments
and benefits under this Plan and otherwise to perform its obligations hereunder
shall be absolute and unconditional and shall not be affected by any setoff,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against a Participant or others. In no event shall a
Participant be obligated to seek other employment or take any other action by
way of mitigation of the amounts payable to such Participant under any of the
provisions of this Plan and, except as provided in Section 3.1(b) regarding
healthcare benefits, no payments or benefits received from other employment
shall serve to mitigate the payments and benefits hereunder.


4.3    Entire Understanding.


(a)    This Plan constitutes the entire understanding between the Company and
each Participant as of the Effective Date relating to the severance payments or
benefits to be paid or provided to the Participant by the Company upon a
termination of employment that occurs on, or within two years after, the
Effective Date, and supersedes all prior agreements and understandings with
respect to the subject matter of this Plan during such period, except that the
terms and conditions of Company equity awards shall continue in full force and
effect and shall be supplemented by the additional benefits provided by Section
3.1(e). Each Participant’s eligibility to receive severance payments or benefits
under this Plan during the two-year period following the Effective Date shall
preclude the Participant from claiming severance benefits under any other
contractual arrangement with the Company or any Affiliated Entity during such
period, including without limitation any ELG agreement.


(b)    Amounts that are vested benefits or that a Participant and/or a
Participant’s dependents are otherwise entitled to receive under any plan,
policy, practice, program, agreement or arrangement of the Company or any of the
Affiliated Entities shall be payable in accordance with such plan, policy,
practice, program, agreement or arrangement. Without limiting the





--------------------------------------------------------------------------------





generality of the foregoing, the Participant’s resignation under this Plan, with
or without Good Reason, shall in no way affect the Participant’s ability to
terminate employment by reason of the Participant’s “retirement” under, or to be
eligible to receive benefits under, any compensation and benefits plans,
programs or arrangements of the Company or the Affiliated Entities, including,
without limitation, any retirement or pension plans or arrangements or
substitute plans adopted by the Company, the Affiliated Entities or their
respective successors, and any termination which otherwise qualifies as Good
Reason shall be treated as such even if it is also a “retirement” for purposes
of any such plan.


SECTION 5
AMENDMENT AND TERMINATION


This Plan may be terminated or amended in any respect by resolution adopted by
the Compensation Committee; provided that this Plan may not be terminated or
amended after the Effective Date in any manner that would adversely affect the
rights of any Participant hereunder without such Participant’s prior written
consent.
SECTION 6
PLAN ADMINISTRATION


6.1    General. The Plan Administrator is responsible for the general
administration and management of this Plan and shall have all powers and duties
necessary to fulfill its responsibilities, including, but not limited to, the
discretion to interpret and apply the provisions of this Plan, to modify the
provisions of this Plan, or the General Release of Claims and Restrictive
Covenant Agreement, as applied to any Participant providing services outside of
the United States to the extent necessary or appropriate in order to comply with
any applicable legal or regulatory provisions and otherwise to carry out the
intent and purpose of this Plan, and to determine all questions relating to
eligibility for benefits under this Plan, to interpret or construe ambiguous,
unclear, or implied (but omitted) terms in any fashion it deems to be
appropriate, and to make any findings of fact needed in the administration of
this Plan. All decisions, interpretations and other actions of the Plan
Administrator shall be final, conclusive and binding on all parties who have an
interest in this Plan. In the event of a civil action challenging any Plan
Administrator decision, the standard of review shall be deferential rather than
de novo and the Plan Administrator’s decisions may be overturned only if deemed
unreasonable, arbitrary or capricious.


6.2    ERISA. This Plan (a) shall be considered to be an unfunded plan
maintained by the Company primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees (a
“top-hat plan”), and (b) shall be administered in a manner that complies with
the provisions of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) that are applicable to top-hat plans.


6.3    Claims Procedure.


(a)    Initial Claims.  A Participant who believes that such Participant is
entitled to a payment under this Plan that has not been received may submit a
written claim for benefits under this Plan within sixty (60) days after the
Participant’s Date of Termination. If the Participant’s claim is denied, in
whole or in part, such Participant will be furnished with written notice of the
denial within ninety (90) days after the Plan Administrator’s receipt of the
Participant’s written claim, unless special circumstances require an extension
of time for processing the claim, in which case the decision period may be
extended by up to an additional ninety (90) days. If such an





--------------------------------------------------------------------------------





extension of time is necessary, written notice of the extension will be
furnished to the Participant before the termination of the initial ninety
(90)-day period and will describe the circumstances requiring the extension and
the date by which a decision is expected to be rendered. Written notice of the
denial of the Participant’s claim will contain the following information:


(i)the reason or reasons for the denial of the Participant’s claim;


(ii)references to the Plan provisions on which the denial of the Participant’s
claim was based;


(iii)a description of any additional information or material required by the
Plan Administrator to reconsider the Participant’s claim (to the extent
applicable) and an explanation of why such material or information is necessary;
and


(iv)a description of this Plan’s review procedures and time limits applicable to
such procedures, including a statement of the Participant’s right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.  


(b)    Appeal of Denied Claims.  If the Participant’s claim is denied, the
Participant (or the Participant’s authorized representative) may file a request
for review of the claim in writing with the Plan Administrator. This request for
review must be filed no later than sixty (60) days after the Participant has
received written notification of the denial.


(i)    Such request for review may include any comments, documents, records and
other information relating to the Participant’s claim for benefits.


(ii)    The Participant has the right to be provided with, upon request and free
of charge, reasonable access to and copies of all pertinent documents, records
and other information that is relevant to the Participant’s claim for benefits.


(iii)    The review of the denied claim will take into account all comments,
documents, records and other information that the Participant submitted relating
to the Participant’s claim, without regard to whether such information was
submitted or considered in the initial denial of the Participant’s claim.


(c)    Plan Administrator’s Response to Appeal.  The Plan Administrator will
notify the Participant of its decision within sixty (60) days after the Plan
Administrator’s receipt of the Participant’s written claim for review; provided
that the Plan Administrator may extend the review period by up to sixty (60)
additional days, if the Plan Administrator notifies the Participant in writing
of the need for an extension (and the reason therefor) before the end of the
initial sixty (60)-day period. If the Plan Administrator makes an adverse
decision on appeal, the Plan Administrator shall communicate its decision in a
writing that includes:


(i)    the reason or reasons for the denial of the Participant’s appeal;


(ii)    reference to the Plan provisions on which the denial of the
Participant’s appeal is based;





--------------------------------------------------------------------------------





(iii)    a statement that the Participant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, this Plan and all
documents, records and other information relevant to the Participant’s claim for
benefits; and


(iv)    a statement describing the Participant’s right to bring an action under
Section 502(a) of ERISA.


(d)    Exhaustion of Administrative Remedies.  The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes:


(i)    no claimant shall be permitted to commence any arbitration or legal
action to recover benefits or to enforce or clarify rights under this Plan or
under any provision of law until these claims procedures have been exhausted in
their entirety;


(ii)    failure to submit a claim, appeal or any required information by the
applicable deadline under these claims procedures shall result in forfeiture of
the benefits being claimed;
(iii)    in any civil action, arbitration or other agreed upon dispute
resolution procedure, all explicit and implicit determinations by the Plan
Administrator (including, but not limited to, interpretation of disputed plan
terms, factual findings, and determinations as to whether the claim, or a
request for a review of a denied claim, was timely filed) shall be afforded the
maximum deference permitted by law and shall be overturned only if deemed
unreasonable, arbitrary or capricious; and


(iv)    no legal action or arbitration may be commenced by the Participant later
than one hundred eighty (180) days subsequent to the date of the written
response of the Plan Administrator to a Participant’s request for review
pursuant to Section 6.3(c).


6.4    Indemnification. To the extent permitted by law, the Company shall
indemnify the Plan Administrator from all claims for liability, loss or damage
(including the payment of expenses in connection with defense against such
claims) arising from any good faith action, or failure to act, by the Plan
Administrator in connection with this Plan.


SECTION 7
SUCCESSORS; ASSIGNMENTS


7.1    Successors. The Company shall require any corporation, entity, individual
or other person who is the successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement in form and in substance satisfactory to the
Company, all of the obligations of the Company under this Plan. As used in this
Plan, the term “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Plan by operation of law, written agreement or otherwise.


7.2    Assignment of Rights. It is a condition of this Plan, and of all rights
of each person eligible to receive benefits under this Plan, that no right or
interest of any such person in this Plan shall be assignable or transferable in
whole or in part, except by will or the laws of descent and distribution or





--------------------------------------------------------------------------------





other operation of law, including, but not by way of limitation, lawful
execution, levy, garnishment, attachment, pledge, bankruptcy, alimony, child
support or qualified domestic relations order.


SECTION 8
SECTION 409A OF THE CODE


8.1    General. The obligations under this Plan are intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and shall in all respects be administered in accordance with Section 409A of the
Code. Any payments that qualify for the “short-term deferral” exception, the
separation pay exception or another exception under Section 409A of the Code
shall be paid under the applicable exception to the maximum extent possible. For
purposes of the limitations on nonqualified deferred compensation under Section
409A of the Code, each payment of compensation under this Plan shall be treated
as a separate payment of compensation for purposes of applying the exclusion
under Section 409A of the Code for short-term deferral amounts, the separation
pay exception or any other exception or exclusion under Section 409A of the
Code. All payments to be made upon a termination of employment under this Plan
may only be made upon a “separation from service” under Section 409A of the Code
to the extent necessary in order to avoid the imposition of penalty taxes on a
Participant pursuant to Section 409A of the Code. In no event may a Participant,
directly or indirectly, designate the calendar year of any payment under this
Plan.


8.2    Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Plan, all reimbursements and in-kind benefits provided under
this Plan that are subject to Section 409A of the Code shall be made in
accordance with the requirements of Section 409A of the Code, including without
limitation, where applicable, the requirement that (a) in no event shall the
Company’s obligations to make such reimbursements or to provide such in-kind
benefits apply later than the Participant’s remaining lifetime (or if longer,
through the twentieth (20th) anniversary of the Effective Date); (b) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year; (c) the reimbursement of
eligible fees and expenses shall be made no later than the last day of the
calendar year following the year in which the applicable fees and expenses were
incurred; provided that the Participant shall have submitted an invoice for such
fees and expenses at least thirty (30) days before the end of the calendar year
next following the calendar year in which such fees and expenses were incurred;
and (d) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.


8.3    Delay of Payments. Notwithstanding any other provision of this Plan to
the contrary, if a Participant is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by the Company as in effect on the Date of Termination), any payment
or benefit that constitutes nonqualified deferred compensation within the
meaning of Section 409A of the Code that is otherwise due to be paid to such
Participant under this Agreement during the six (6)-month period immediately
following such Participant’s separation from service (as determined in
accordance with Section 409A of the Code) because of such Participant’s
separation from service shall be accumulated and paid to such Participant on the
first (1st) business day of the seventh (7th) month following the Participant’s
separation from service (the “Delayed Payment Date”), to the extent necessary to
avoid penalty taxes or accelerated taxation pursuant to Section 409A of the
Code. If such Participant dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A of the Code shall be paid to the
personal representative of his or her estate on the Delayed Payment Date.





--------------------------------------------------------------------------------





SECTION 9
MISCELLANEOUS


9.1    Controlling Law. To the extent not preempted by ERISA, this Plan shall be
governed by and construed in accordance with the laws of the State of
Connecticut, without giving effect to any choice of law or conflicting provision
or rule (whether of the State of Connecticut or any other jurisdiction) that
would cause the laws of any jurisdiction other than the State of Connecticut to
be applied. In furtherance of the foregoing, the internal laws of the State of
Connecticut will control the interpretation and construction of this Agreement,
even if under such jurisdiction’s choice of law or conflict of law analysis, the
substantive law of some other jurisdiction would ordinarily apply.


9.2    Withholding. The Company may withhold from any amount payable or benefit
provided under this Plan such federal, state, local, foreign and other taxes as
are required to be withheld pursuant to any applicable law or regulation.


9.3    Gender and Plurals. Wherever used in this Plan document, words in the
masculine gender shall include masculine or feminine gender, and, unless the
context otherwise requires, words in the singular shall include the plural, and
words in the plural shall include the singular.


9.4    Plan Controls. In the event of any inconsistency between this Plan
document and any other communication regarding this Plan, this Plan document
controls. The captions in this Plan are not part of the provisions hereof and
shall have no force or effect.


9.5    Not an Employment Contract. Neither this Plan nor any action taken with
respect to it shall confer upon any person the right to continued employment
with the Company.


9.6    Notices. Any notice or other communication required to be delivered to
the Company by a Participant hereunder (including, without limitation, any claim
submitted by a Participant pursuant to Section 6 and the Plan Administrator’s
response thereto) shall be properly delivered to the Company when delivered by
electronic mail to the United Technologies Corporation Total Rewards Department:


Attention: Corporate Vice President, Total Rewards
Email Address: utccompben@utc.com
Any notice required to be delivered to the Participant by the Company hereunder
shall be properly delivered to the Participant when the Company delivers such
notice personally, by placing said notice in the U.S. mail, registered or
certified mail, return receipt requested, postage prepaid to that person’s last
known address as reflected on the books and records of the Company, or by
sending said notice to the Participant’s Company email address prior to the Date
of Termination and thereafter to the email address provided by the Participant
to the Company.
9.7    Severability. If any provision of this Plan is held invalid or
unenforceable, its invalidity or unenforceability shall not affect any other
provisions of this Plan, and this Plan shall be construed and enforced as if
such provision had not been included in this Plan.













--------------------------------------------------------------------------------





Exhibit A


FORM OF PARTICIPATION NOTICE
Designation of Merger Severance Plan Participation


Name of Participant: ____________________________    
Date: __________________________
The Company recently adopted the United Technologies Corporation Merger
Severance Plan for Corporate Office Executives and Other Key Employees (the
“Plan”). [You have been designated as an Other Key Employee eligible to
participate in the Plan.]
Capitalized terms used and not otherwise defined in this notice shall have the
meanings given to such terms in the Plan.
Your eligibility to receive severance payments and benefits under the Plan
during the two-year period following the Effective Date shall preclude you from
claiming severance payments or benefits under any other contractual arrangement
with the Company or any Affiliated Entity during such period, including without
limitation any ELG agreement.
[You are hereby designated as a Tier 3 Participant with a Multiple of [•].]
[For purposes of your participation in the Plan, the definition of “Good Reason”
shall include the occurrence of the following without your prior consent: a
change in your principal place of employment to a location that (a) is more than
fifty (50) miles from the location in effect immediately prior to the Effective
Date and (b) results in an increase in your commute from your principal personal
residence as of immediately prior to the Effective Date by more than twenty-five
(25) miles.]


United Technologies Corporation
By:________________________
Name:
Title:



















--------------------------------------------------------------------------------





Exhibit B
GENERAL RELEASE OF CLAIMS AND
RESTRICTIVE COVENANT AGREEMENT


THIS GENERAL RELEASE OF CLAIMS AND RESTRICTIVE COVENANT AGREEMENT (this
“Agreement”) is entered into between [•] (“Employee”) and United Technologies
Corporation (the “Company”) as of [•]. Capitalized terms used and not defined
herein shall have the meanings provided in the United Technologies Corporation
Merger Severance Plan for the Corporate Office Executives and Other Key
Employees (the “Plan”). The entering into and non-revocation of this Agreement
is a condition to Employee’s right to receive the severance payments and
benefits under Section 3.1 of the Plan (other than the Accrued Obligations and
Other Benefits).
Accordingly, Employee and the Company agree as follows:
1.
Release of Claims.



(a)Employee Release of Claims. Employee, for Employee, Employee’s heirs,
administrators, representatives, executors, successors and assigns, hereby
irrevocably and unconditionally releases, acquits and forever discharges and
agrees not to sue the Company or any of its Affiliated Entities and their
respective current and former directors, officers, shareholders, trustees,
employees, consultants, independent contractors, successors and assigns, and all
persons acting by, through or under or in concert with any of them, from all
actions, damages, losses, costs and claims of any and every kind and nature
whatsoever, at law or in equity, whether absolute or contingent, up to and
including the date of this Agreement, arising from or relating to Employee’s
employment with, or termination of employment from, the Company and its
Affiliated Entities, and from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses of
any nature whatsoever, known or unknown, suspected or unsuspected and any claims
of wrongful discharge, breach of contract, implied contract, promissory
estoppel, defamation, slander, libel, tortious conduct, employment
discrimination or claims under any federal, state or local employment statute,
law, order or ordinance, including any rights or claims arising under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); Title VII of the
Civil Rights Act of 1964, as amended; the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990, as amended; the Employee Retirement
Income Security Act of 1974, as amended; and any other federal, state or local
laws or regulations prohibiting employment discrimination. This Agreement
specifically excludes (i) Employee’s right to receive the amounts and benefits
under the Plan and to enforce the terms of this Agreement, (ii) Employee’s
rights to vested amounts and benefits under any employee benefit plan of the
Company or its Affiliated Entities, (iii) any claims arising after the date
hereof, and (iv) any claim or right Employee may have to indemnification or
coverage under the Company’s or any of its Affiliated Entities’ respective
bylaws or directors’ and officers’ insurance policies or any agreement to which
Employee is a party or a third-party beneficiary. To the maximum extent
permitted by law, Employee agrees that Employee has not filed, nor will Employee
ever file, a lawsuit asserting any claims that are released by this Agreement,
or to accept any benefit from any lawsuit that might be filed by another person
or governmental entity based in whole or in part on any event, act, or omission
that is the subject of the release contained in this Agreement.







--------------------------------------------------------------------------------





(b)EEOC. The parties agree that this Agreement shall not affect the rights and
responsibilities of the U.S. Equal Employment Opportunity Commission to enforce
ADEA and other laws. Employee agrees, however, to waive the right to recover
monetary damages in any charge, complaint or lawsuit filed by Employee or on
Employee’s behalf with respect to any claims released in this Agreement.


(c)Section 1542 of the California Civil Code. The parties hereto expressly
acknowledge and agree that all rights under Section 1542 of the California Civil
Code are expressly waived. That section provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
(d) Employee Acknowledgment. Employee shall take any action requested by the
Company to ensure Employee’s removal and termination, with effect from the Date
of Termination, from all offices, directorships, board or committee memberships
and fiduciary capacities in which Employee served at the Company and its
Affiliated Entities.


2.
Restrictive Covenants.



(a)    Confidential Information. Employee shall hold in a fiduciary capacity for
the benefit of the Company and its Affiliated Entities all secret or
confidential information, knowledge, or data relating to the Company and its
Affiliated Entities and businesses, which information, knowledge or data shall
have been obtained by Employee during Employee’s employment by the Company or
its Affiliated Entities and which information, knowledge or data shall not be or
become public knowledge (other than by acts by Employee or representatives of
Employee in violation of this Agreement) (collectively, “Confidential
Information”), and Employee agrees not to provide such Confidential Information,
directly or indirectly, to any third party; provided that any information that:
(i) is lawfully received by Employee from any third party without restriction on
disclosure or use, or (ii) is required to be disclosed by law, shall not be
deemed to be Confidential Information for purposes of this Section 2(a).
Employee shall not, without the prior written consent of the Company or as may
otherwise be required by law, use, communicate or divulge any such Confidential
Information. Notwithstanding any other provisions of this Section 2(a), pursuant
to 18 USC Section 1833(b), Employee shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of any
Confidential Information that is a trade secret that is made: (A) confidentially
to a federal, state or local government official, either directly or indirectly,
or to an attorney, and solely for the purpose of reporting or investigating a
suspected violation of law; or (B) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  If Employee
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, Employee may disclose such trade secret to Employee’s attorney
and use the trade secret information in related court proceedings, provided that
Employee files any document containing the trade secret information under seal
and does not disclose the trade secret, except pursuant to court order.
Notwithstanding any provision of this Agreement to the contrary, the provisions
of this Agreement are not intended to, and shall be interpreted in a manner that
does not, limit or restrict Employee from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934).





--------------------------------------------------------------------------------





(b)    Noncompetition. To further ensure the protection of the Company’s
confidential information, Employee agrees that for a period of one (1) year
after Employee’s Date of Termination, Employee will not accept employment with
or provide services in any form to (including serving as a director, partner or
founder, or entering into a consulting relationship or similar arrangements) a
business that (i) competes, directly or indirectly, with any of the Company’s
principal business units as of the Date of Termination; or (ii) is a material
customer of or a material supplier to any of the Company’s businesses as of the
Date of Termination (a “Competitive Business”); provided that, it shall not be
considered a breach of this Agreement for Employee to be a passive owner of not
more than 5% of the outstanding stock or other securities or interests of a
corporation or other entity that is a Competitive Business, so long as Employee
has no direct or indirect active participation in the business or management of
such corporation or entity.


(c)    Employee and Customer Nonsolicitation. Employee agrees that for a period
of two (2) years after Employee’s Date of Termination, Employee shall not,
directly or indirectly: (i) solicit any individual who is, at the time of such
solicitation (or was during the three (3)-month period prior to the date of such
solicitation), employed by the Company or one of its Affiliated Entities with
whom Employee had direct contact (other than incidental) during the two (2)‑year
period prior to the Date of Termination to terminate or refrain from rendering
services to the Company or its Affiliated Entities for the purpose of becoming
employed by, or becoming a consultant to, any individual or entity other than
the Company or its Affiliated Entities, or (ii) induce or attempt to induce any
current customer, investor, supplier, licensee or other business relation of the
Company or any of its Affiliated Entities with whom or which Employee had direct
contact (other than incidental) during the two (2)-year period prior to the Date
of Termination (“Customer”) to cease doing business with the Company or its
Affiliated Entities, or in any way interfere with the relationship between any
such Customer, on the one hand, and the Company or any of its Affiliated
Entities, on the other hand.


(d)     Non-disparagement. Employee agrees not to disparage or defame, through
any public medium (including social media) the business reputation, technology,
products, practices or conduct of the Company or its Affiliated Entities or any
member of the board of directors or any executive officer of the Company in
their capacity as such. Nothing in this Agreement or elsewhere shall prevent
Employee from making statements in confidence to an immediate family member or
to an attorney for the purpose of seeking legal advice, or from making truthful
statements when required by law, subpoena or the like, or in arbitration or
other proceeding permitted under this Agreement and/or the Plan, as applicable.


(e)    Employee Acknowledgment. Employee acknowledges that Employee’s agreement
to comply with the covenants in this Section 2 is in consideration for the
payments and benefits to be received by Employee under Section 3.1 of the Plan.
Employee understands that the covenants in this Section 2 may limit Employee’s
ability to work in a business similar to the business of the Company and its
Affiliated Entities; provided, however, Employee agrees that, in light of
Employee’s education, skills, abilities and financial resources, Employee shall
not assert, and it shall not be relevant nor admissible as evidence in any
dispute arising in respect of the covenants in this Section 2, that any
provisions of such covenants prevent Employee from earning a living. Employee
acknowledges that the Intellectual Property Agreement between Employee and the
Company, and all restrictive covenants applicable to the Participant pursuant to
the Company’s 2018 Long-Term Incentive Plan or Long-Term Incentive Plan, or any
schedule of terms thereunder, including any related forfeiture and recoupment
provisions, will continue in full force





--------------------------------------------------------------------------------





and effect following the Date of Termination and are in addition to Employee’s
obligations hereunder.


(f)    Remedies. Employee acknowledges that the Company and its Affiliated
Entities would be irreparably injured by a violation of Section 2(a), (b), (c)
or (d), and Employee agrees that the Company and such Affiliated Entities, in
addition to any other remedies available, shall be entitled to (i) a preliminary
injunction, temporary restraining order or other equivalent relief, restraining
Employee from any actual or threatened material breach of any of Sections 2(a),
(b), (c) or (d), or (ii) to cause the Employee to forfeit any remaining unvested
Company equity awards or remaining unpaid severance payments or benefits upon
any material breach of any of Sections 2(a), (b), (c) or (d).


(g)    Severability; Blue Pencil. Employee acknowledges and agrees that Employee
has had the opportunity to seek advice of counsel in connection with this
Agreement, and the restrictive covenants contained herein are reasonable in
geographic scope, temporal duration, and in all other respects. If it is
determined that any provision of this Section 2 is invalid or unenforceable, the
remainder of the provisions of this Section 2 shall not thereby be affected and
shall be given full effect, without regard to the invalid portions. If any court
or other decision-maker of competent jurisdiction determines that any covenant
in this Section 2 is unenforceable because of the duration or geographic scope
of such covenant, then, after such determination becomes final and unappealable,
the duration or scope of such provision, as the case may be, shall be reduced so
that such provision becomes enforceable, and that, in its reduced form, such
covenant shall be enforced.


3.
Timing for Consideration.



Employee acknowledges that the Company has specifically advised Employee of the
right to seek the advice of an attorney concerning the terms and conditions of
this Agreement. Employee further acknowledges that Employee has been furnished
with a copy of this Agreement, and Employee has been afforded [twenty-one
(21)][OR][forty-five (45)] calendar days in which to consider the terms and
conditions of this Agreement. By executing this Agreement, Employee
affirmatively states that Employee has had sufficient and reasonable time to
review this Agreement and to consult with an attorney concerning his legal
rights prior to the final execution of this Agreement. Employee further agrees
that Employee has carefully read this Agreement and fully understands its terms.
Employee acknowledges that Employee has entered into this Agreement, knowingly,
freely and voluntarily. Employee understands that Employee may revoke this
Agreement within seven (7) calendar days after signing this Agreement.
Revocation of this Agreement must be made in writing and must be received by the
Corporate Vice President, Total Rewards of the Company, at utccompben@utc.com,
within the time period set forth above.
4.
Effectiveness of Agreement.



This Agreement shall become effective and enforceable on the eighth (8th) day
following Employee’s delivery of a copy of this executed Agreement to the
Company; provided Employee does not timely exercise Employee’s right of
revocation as described in Section 3 above. If Employee fails to timely sign and
deliver this Agreement or timely revokes this Agreement, this Agreement will be
without force or effect, and Employee shall not be entitled to the payments or
benefits described in Section 3.1 of the Plan (other than the Accrued
Obligations and Other Benefits).





--------------------------------------------------------------------------------





5.
Miscellaneous.



(a)    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Connecticut, without giving effect to
any choice of law or conflicting provision or rule (whether of the State of
Connecticut or any other jurisdiction) that would cause the laws of any
jurisdiction other than the State of Connecticut to be applied. In furtherance
of the foregoing, the internal laws of the State of Connecticut will control the
interpretation and construction of this Agreement, even if under such
jurisdiction’s choice of law or conflict of law analysis, the substantive law of
some other jurisdiction would ordinarily apply.


(b)    Severability. The provisions of this Agreement and obligations of the
parties are severable, and if any part or portion of it is found to be
unenforceable, the other paragraphs shall remain fully valid and enforceable.


(c)    Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement. No amendment to this Agreement shall be binding upon either party
unless in writing and signed by or on behalf of such party.


(d)    Dispute Resolution. Except with respect to claims for breach of the
obligations under Section 2 of this Agreement, for which the Company may seek
enforcement in any court having competent jurisdiction at its election, any
dispute arising between the Company and Employee with respect to the validity,
performance or interpretation of this Agreement shall be submitted to and
determined in binding arbitration in Hartford, Connecticut, for resolution in
accordance with the rules of the American Arbitration Association, modified to
provide that the decision of the arbitrator shall be binding on the parties;
shall be furnished in writing, separately and specifically stating the findings
of fact and conclusions of law on which the decision is based; shall be kept
confidential by the arbitrator and the parties; and shall be rendered within
sixty (60) days following the arbitrator being impaneled. Costs and expenses of
the arbitration shall be borne by the Company regardless of the outcome, and
each party shall be responsible for its own attorneys’ fees and expenses. The
arbitrator shall be selected in accordance with the rules of the American
Arbitration Association.


(e)    Assignment. Without the prior written consent of Employee, this Agreement
shall not be assignable by the Company. This Agreement shall inure to the
benefit of and be enforceable by Employee’s heirs and legal representatives.
This Agreement shall inure to the benefit of and be binding upon the Company and
its successors and assigns.


[Signature Page Follows.]

























--------------------------------------------------------------------------------











ACKNOWLEDGED AND AGREED BY:


Date:
_______________________        ____________________________________________        
[Employee Name]






UNITED TECHNOLOGIES CORPORATION




By: ________________________________    
Name:
Title:




















































[Signature Page]



